FRUGÉ, Judge.
ON MOTION TO DISMISS:
The record in this case was not filed in this court before the return date. The Clerk of Court responsible for the preparation of the record has acknowledged the error of delay of filing as his error. Appellee has urged that the appeal be dismissed contending that the delay in filing the record is one imputable to the appellant. LSA-C.C.P. Article 2126 and 2127. We do not think that this is a proper case to impute error to the appellant. The appellant, the Commissioner of Agriculture, comes under the provisions of LSA-R.S. 13:4521 and is excluded from having to pay costs, there being no stenographic costs.
The motion to dismiss is denied.